Title: 20th.
From: Adams, John Quincy
To: 


       Spent the whole day at home. Miss Nancy spent the afternoon and evening at Mr. Duncan’s. In the beginning of the Evening my uncle and Aunt arrived, although they were not expected before to-morrow. I am rejoyced at it, for the time they have been gone has appeared long to me, and somewhat dull. My Aunt brought me Letters from London, as two vessels have arrived. I have two from my Mother, which excite my curiosity to an high degree; and it cannot be gratified without those from my Sister, which I hope will come by the Post to morrow. I know not, that I was ever so impatient, and I cannot Reason myself out of it.
      